OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified by deleting from the declaration the phrase "entities located therein” and substituting therefor the phrase "entities or persons doing business therein” and, as so modified, affirmed, with costs to respondents. The broader substituted language is that used in the 1978 agreement to describe users of the landfill.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.